Title: To Benjamin Franklin from John Bartram, 29 July 1757
From: Bartram, John
To: Franklin, Benjamin


Dear Benjamin
July the 29th. 1757
I now take the Freedom of thy usual Benevolence and favour of thy wife to inclose this letter in hers hopeing this way we may keep the chain of friendship bright while thee art diverting thy self with the generous conversation of our worthy friends in Europe and adding dayly new acquisitions to thy former extensive stock of knoledge by thair free comunication of thair experimental improvements while thy poor yet honest friend Bartram is daly in mourning for the Calamities of our provinces. Vast sums spent and nothing done to the advantage of the king or countrey. How should I leap for Joy to see or hear that the British Oficers would prove by thair actions the zeal and duty to thair Prince and nation thay so much pretend in words. I am not unsensible of the burden thee art charged with and perhaps thee may meet with some that is not so sincear as our dear Peter whome Captain Lyon tould me in A gratefull zeal was he believed one of the best men in London.
Pray my dear friend bestow A few lines upon thy ould friend such like as those sent from Woodbridge. They have A Magical power of dispeling malancholy fumes and chearing up my spirits, they are so like thy facetious discource in thy southern chamber when we used to be together. We have had this summer Abundance of thunder which hath done much damage. Several houses hath been much shattered. In one house 2 young women was killed one of which had a child in her lap two weeks ould which was found on the floor and stil liveth. All in the room was so stupefied that thay [can’t] give any account how thay was hurt. One saith he saw A ball of fire break [into the room, and] spread about. Several was singed as with fire.
